DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.
Claims 1-16 are rejected.
Priority
Claims 1-16 are given the benefit of Provisional Application No. PCT/CN2017/076826 filed 03/15/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 December 2020, and 23 August 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 12 June 2019. These drawings are accepted.
Claim Objections
Claims 3 and 11 are objected to for recitation of the phrase “shorter than 166p” because it is not clear what 166p is referencing. The claim is directed to the specification (page 6, line 14) where the term 166p is used without explicit explanation. For the purpose of examination, ‘166p’ has been interpreted to mean 166bp.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a detection module” and “an alignment module” in claim 9, for which the written description discloses a corresponding structure for performing the claimed function (page 8, para. 1), and “a calculation module” and “an output module” in claim 9, for which the written description discloses a corresponding structure for performing the claimed function (pages 13 and 14; and Figure 3).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6,, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 are indefinite for recitation of the phrase “at least 4M resulting sequences” because it is not clear what 4M is referring to or what ‘M’ is representing.
Claims 6 and 14 are indefinite for recitation of the phrase “the ratio between the number of nucleotide sequences anchored on a chip and the number of loaded DNA molecules during sequencing” because it is not clear how the loaded DNA molecules are related to the nucleotide sequences anchored on the chip. For the purpose of examination, the claims are interpreted to require anchoring sequences on a chip.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
	Independent claim 1 recites a mental process of determining size distribution of plasma DNA based on the localization of each resulting sequence in a chromosome, and a mental process of determining the content of cell-free fetal DNA based on its relationship with the size distribution of plasma DNA. Independent claim 1 further recites a law of nature in determining the content of cell-free fetal DNA based on its relationship with the size distribution of plasma DNA. Independent claim 9 recites a device with modules for executing the process of claim 1. Independent claims 1 and 9, but for the limitation of using a computer to sequence and align DNA samples, recite the mental process grouping of abstract ideas noted above.
	Dependent claim 3 further recites a mental process of considering and then selecting genomic sequences according to sequence size. Dependent claim 7 further recites a mental process of considering the relationship between cell-free fetal DNA content and size distribution of plasma DNA fragments, and further recites a mathematical concept of calculating a linear regression of the relationship between cell-free fetal DNA content and size distribution of plasma DNA fragments. Dependent claim 8 further recites a mental process of considering two different groups of DNA fragments based on size, and further recites a mathematical concept of calculating a ratio between the two different-sized groups of DNA fragments. Dependent claim 11 further recites a mental process of considering and then selecting genomic sequences according to sequence size. Dependent claim 15 further recites a mental process of considering the relationship between cell-free fetal DNA content and size distribution of plasma DNA fragments, and further recites a mathematical concept of calculating a linear regression of the relationship between cell-free fetal DNA content and size distribution of plasma DNA fragments. Dependent claim 16 further recites a mental process of considering two different groups of DNA fragments based on size, and further recites a mathematical concept of calculating a ratio between the two different-sized groups of DNA fragments.
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The judicial exceptions noted above are not integrated into a practical application because the additional element of a computer in claims 1, 2, 9, and 10 does not improve the functioning of a generic computer and therefore does not integrate the recited judicial exceptions into a practical application. The additional element of aligning sequences in claims 1 and 9 is too complex to be practical and does not recite a mental process grouping of abstract ideas. However, the additional element of aligning sequences to a reference genome is a data gathering process used in the recited abstract idea and does not integrate the recited judicial exception into a practical application. The additional element of extracting plasma DNA in claims 2 and 10, constructing a library of template DNA in claims 2, 4, 10, and 12, establishing minimum sequence lengths in claims 5 and 13, anchoring sequences on a chip in claims 6 and 14, and performing high-throughput single-end sequencing in claims 1, 2, 3, 9, 10, and 11 is a data gathering step that does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
	Claims 1-16 do not recite additional elements which would integrate a judicial exception into a practical application.
Eligibility Step 2B
	Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of a computer in claims 1, 2, 9, and 10 are conventional computer components and processes. 
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).

The additional element of aligning sequences to a reference genome in claims 1 and 9 is conventional. Evidence for the conventionality of aligning sequences is shown in Li et al. (Briefings in Bioinformatics. 2010. Vol. 11:5, pp. 473-483). Li et al. reviews prior art procedures of aligning sequence reads to a reference genome throughout the article and in particular on pages 474, 475, 478, and 481. Li et al. further shows that paired-end alignment outperforms single-end alignment in terms of both sensitivity and specificity (page 478, column 2, para. 2).
The additional element of constructing a library of template DNA in claims 2, 4, 10, and 12, anchoring sequences on a chip in claims 6 and 14, and performing high-throughput single-end sequencing in claims 1, 2, 3, 9, 10, and 11 is conventional. Evidence for the conventionality of high-throughput single-end sequencing is shown in Voelkerding et al. (Clinical Chemistry. 2009. Vol. 55:4, pp. 641-658). Voelkerding et al. reviews DNA sequencing technologies and processes throughout the article and in particular on page 644 (Figure 2) where the reference points to anchoring sequences on a chip; and 645 (column 1) where the reference points to single-end sequencing. Voelkerding et al. further reviews constructing a library of template DNA throughout the article but in particular on pages 642, 645, 648, and 654. 
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
Claims 6 and 14 are not obvious over the prior art cited below which does not show the ratio between the number of nucleotide sequences anchored on a chip and the number of loaded DNA molecules during sequencing is at least 0.1%.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (cited in the Information Disclosure Statement received on 23 August 2019) in view of Yuan et al. (Clinical Chemistry. 2013. Vol. 59:5, pp. 846-849).
Independent claim 1 recites a method for determining the content of cell-free fetal DNA in a maternal peripheral blood sample, comprising performing high-throughput single-end sequencing on plasma DNA extracted from the maternal peripheral blood to obtain resulting sequences; aligning said resulting sequences with a human reference genome to determine the numbering and localization of each resulting sequence in a chromosome, and determining size distribution of plasma DNA based on the localization of each resulting sequence in a chromosome, and determining the content of cell-free fetal DNA based on its relationship with the size distribution of plasma DNA. Independent claim 9 recites a device for determining the content of cell-free fetal DNA in a maternal peripheral blood sample comprising a detection module for performing high-throughput single-end sequencing on plasma DNA extracted from the maternal peripheral blood to obtain resulting sequences; an alignment module for aligning said resulting sequences with a human reference genome to determine the numbering and localization of each resulting sequence in a chromosome; a calculation module, for determining size distribution of plasma DNA based on the localization of each resulting sequence in a chromosome and determining the content of cell-free fetal DNA based on its relationship with the size distribution of plasma DNA; and an output module for outputting the content of cell-free fetal DNA.
	Dependent claim 2 further recites extracting plasma DNA from the maternal peripheral blood, constructing a library, and performing high-throughput single-end sequencing using said library to obtain resulting sequences. Dependent claim 3 further recites that reads of the high-throughput single-end sequencing is shorter than the size of cell-free fetal DNA, preferably shorter than 166p, more preferably is from 30bp to 50bp. Dependent claim 5 further recites that the sample has at least 4M resulting sequences. Dependent claim 7 further recites that the relationship of the content of cell-free fetal DNA with the size distribution of plasma DNA fragments is obtained by linear fitting the size distribution of plasma DNA fragments and the content of cell-free fetal DNA in a male fetus. Dependent claim 8 further recites that the size distribution of plasma DNA fragments refers to the ratio between the fragments with a size of 100-150bp and the fragments with a size of 163-169bp. Dependent claim 11 further recites that reads of the high-throughput single-end sequencing is shorter than the size of cell-free fetal DNA, preferably shorter than 166p, more preferably is from 30bp to 50bp. Dependent claim 13 further recites that the sample has at least 4M resulting sequences. Dependent claim 15 further recites that the relationship of the content of cell-free fetal DNA with the size distribution of plasma DNA is obtained by linear fitting the size distribution of plasma DNA and the content of cell-free fetal DNA in a male fetus. Dependent claim 16 further recites that the size distribution of plasma DNA refers to the ratio between the fragments with a size of 100-150bp and the fragments with a size of 163-169bp.
	Yu et al. teaches a method for determining the content of cell-free fetal DNA in a maternal peripheral blood sample (Abstract), aligning said resulting sequences with a human reference genome to determine the numbering and localization of each resulting sequence in a chromosome (p. 8588, column 1, para. 3), and determining size distribution of plasma DNA based on the localization of each resulting sequence in a chromosome (p. 8584, column 1, para. 5), and determining the content of cell-free fetal DNA based on its relationship with the size distribution of plasma DNA (p, 8584, column 1, para. 6 AND column 2, para(s). 1-3). Yu et al. further teaches that the sequencing reads are shorter than the size of cell-free fetal DNA, preferably shorter than 166bp, (p. 8583, column 1, para. 2) more preferably is from 30bp to 50bp (p. 8587, column 1, para. 2), that the sample has at least 4M resulting sequences (p. 8584, column1, para. 4), that the relationship of the content of cell-free fetal DNA with the size distribution of plasma DNA fragments is obtained by linear fitting the size distribution of plasma DNA fragments and the content of cell-free fetal DNA in a male fetus (p. 8584, column 2, para. 2), that the size distribution of plasma DNA fragments refers to the ratio between the fragments with a size of 100-150bp and the fragments with a size of 163-169bp (p. 8584, column 2, para. 1), and outputting the content of cell-free fetal DNA (p. 8585, Figure 2).
	Yu et al. does not teach constructing a library for single-end sequencing, and performing high-throughput single-end sequencing.
	Yuan et al. teaches constructing a library for single-end sequencing, and performing high-throughput single-end sequencing(p. 847, column 1, para. 1).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught Yu et al. to incorporate the teachings of Yuan et al. by utilizing the established technologies and methods of high-throughput single-end sequencing. One would have been motivated to incorporate the method taught by Yuan et al. because the reference exemplifies the understanding that current next-generation sequencing platforms have several weaknesses including high cost (p. 846, column 2, para. 2). This would have accomplished the predictable result of allowing permitting low-cost genomic sequencing.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Yuan et al. as applied to claims 1-3, 5, 7-11, 13, and 15-16 above, and further in view of Macaulay and Voet (PLoS Genetics. 2014. Vol. 10(1): e1004126, pp. 1-9).
Claims 4 and 12 recite that the construction of the library of resulting sequences is PCR-free.
The combined teachings of Yu et al. in view of Yuan et al. are discussed above and incorporated fully here.
Yu et al. in view of Yuan et al. as applied to claims 1-3, 5, 7-11, 13, and 15-16 above, do not teach that the construction of the library of resulting sequences is PCR-free.
Macaulay and Voet teaches that reducing or even eliminating amplification of DNA before sequencing could increase accuracy and reliability and that direct sequencing of a single molecule is already a possibility for DNA (p. 7, column 1, para. 3).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught Yu et al. in view of Yuan et al. to incorporate the teachings of Macaulay and Voet by utilizing technologies and methods that permit analysis of DNA without using sequences derived from PCR amplification. One would have been motivated to incorporate the method taught by Macaulay and Voet because the reference exemplifies the current knowledge of methods and limitations of whole-genome amplification that can considerably affect the interpretation of a microarray or NGS readout (p. 1, column 2, para. 3). This would have accomplished the predictable result of permitting a highly detailed analysis of the genome.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672